Appeal from an award of disability compensation under the Workmen’s Compensation Law. Appellants urge that claimant’s disability was not the result of an accidental injury within the meaning of the Workmen’s Compensation Law. Claimant was employed as a gasoline station attendant. He bent down to place a heat gun on a low cabinet shelf; when he started to straighten up he was taken with a severe sharp pain in the lower part of his back, was unable to straighten up and his legs were numbed. His injury was diagnosed as a possible herniation of intervertebral disc in the lumbar vertebrae. The medical evidence established that the accident was a competent producing cause of the injury. Award unanimously affirmed, with costs to the State Industrial Board, on the authority of Matter of Jordan v. Decorative Co. (230 N. Y. 522). Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.